Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 J. Stephen Feinour, Jr. jfeinourjr@stradley.com 1933 Act Rule 485(a) 1933 Act File No. 333-96461 1940 Act File No. 811-09813 March 11, 2011 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Scout Funds Ladies and Gentlemen: Pursuant to Rule485(a) under the Securities Act of 1933, as amended, submitted electronically via the EDGAR system, please find enclosed Post-Effective Amendment No. 25 (the “Amendment”) to the Registration Statement on Form N-1A of Scout Funds (the “Trust”).The purpose of this Amendment is to reflect certain modifications to the disclosure contained in the prospectus and statement of additional information for the Scout Bond Fund (to be renamed “Scout Core Bond Fund”) and Scout Core Plus Bond Fund, as previously discussed with the Trust’s SEC staff reviewers, Larry L. Greene and Kevin C. Rupert, and to provide certain information that was not included in Post-Effective Amendment No. 24 to the Trust’s Registration Statement on From N-1A.The Trust and UMB Distribution Services, LLC, the principal underwriter of the Trust, are also filing a letter today requesting that the effectiveness of the Amendment be accelerated to March 11, 2011, or as soon as practicable thereafter, as discussed with Mr. Greene and Mr. Rupert. As noted on the facing sheet, the Amendment relates only to the Scout Bond Fund and Scout Core Plus Bond Fund, and the Amendment does not affect the prospectuses and statement of additional information of the Trust’s other series. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare (215) 564-8198 in my absence. Sincerely, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr., Esq.
